Exhibit 10.11 July 28, 2015 Michael Bell [address] Dear Mike: On behalf of Silver Spring Networks, Inc. (the “Company”), I am pleased to offer you the position of President and Chief Executive Officer. The terms of your new position with the Company are as set forth below: 1. Position.You will be employed as President and Chief Executive Officer and will report to the Board of Directors. You will begin this new position with the Company on September 2, 2015 (your “Start Date”). It is also our intention to have you appointed to serve as a member of our Board of Directors. 2. Proof of Right to Work. For purposes of federal immigration law, you will be required to provide to the Company documentary evidence of your identity and eligibility for employment in the United States. Such documentation must be provided to us within three (3) business days of your Start Date, or our employment relationship with you may be terminated. 3. Compensation. a)Base Salary.Your starting salary will be $525,000 per year (your “Base Salary”), subject to applicable withholding taxes and paid pursuant to the Company’s regular payroll schedule. b)Bonus.You will be entitled to participate in the Silver Spring Networks’ Bonus Plan.Your bonus target is 100% of base salary for the applicable bonus period and subject to the terms and conditions of the applicable bonus plan. The Company’s Human Resources Department will inform you of the details of the plan.The Company reserves the right to vary or terminate (with or without replacement by a further plan) any bonus plan in place at any time. c)Annual Review. Following your first year of employment, your base salary will be reviewed at the end of each calendar year by the Compensation Committee and Board of Directors. d) Equity.In connection with the commencement of your employment, the Company will recommend to its Board of Directors that it grant you the following equity awards (the “Awards”) in accordance with the Company’s standard equity grant policy: (i)An option (the “Option”) to purchase 250,000 shares of common stock of the Company (the “Shares”) with an exercise price equal to the fair market value of a Share on the date of grant.The Option will vest and become exercisable, subject to your continued employment with the Company on each applicable vesting date, as to 25% of the Shares on the first anniversary of the date of your commencement of employment with the Company and as to 1/48thof the Shares each month thereafter; (ii) An award of 125,000 restricted stock units (the “RSUs”) which vest into Shares of the Company’s common stock.The RSUs will vest, subject to your continued employment with the Company on each applicable vesting date, as follows: (a) 25% of the RSUs shall vest on the first anniversary of the grant date; and (b) the remaining RSUs shall vest in twelve equal quarterly installments following the first anniversary of the grant date until the RSUs have become fully vested four years from the grant date; and
